NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                    Argued June 9, 2010
                                    Decided July 6, 2010

                                           Before

                               RICHARD A. POSNER, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 09‐3513

AYAZ AHMED,                                     Petition for Review of an Order of the Court
     Petitioner,                                Board of Immigration Appeals. 

       v.
                                                No. A076‐773‐886
ERIC H. HOLDER, JR., Attorney 
General of the United States,
      Respondent.

                                         O R D E R

       Ayaz Ahmed styles this petition for review as a challenge to the Board of
Immigration Appeals’s denial of his motion to reopen, but his briefs focus exclusively on
the merits of the underlying order of removal, entered ten months earlier. Ahmed filed his
petition far too late to challenge the removal order, which this court lacks jurisdiction to
review. And since Ahmed has not argued that the Board erred in denying his motion to
reopen, we deny the petition for review.
No. 09‐3513                                                                               Page 2


        Ahmed is a citizen of Pakistan who entered the United States in 1999 and overstayed
his visa. He came to the government’s attention in 2003 when he tried to register for the
National Security Entry‐Exit Registration System, and shortly thereafter he was charged as
being removable under 8 U.S.C. § 1227(a)(1)(B). He admitted removability but feared harm
based on his political opinion; this prompted him to seek withholding of removal and
protection under the Convention Against Torture. Ahmed asserted that he was a member of
one faction of the Mohajir Quami Movement (MQM) and was persecuted by another
faction, the Haqiqi Mohajir Quami Movement (MQM‐H). Most significantly, Ahmed said
that in 1997 members of the MQM‐H kidnapped and assaulted him, and made him promise
to join their ranks. The Immigration Judge found Ahmed’s testimony not credible and
unsupported by documentary evidence, and denied his claims. The Board agreed and
dismissed the appeal on November 6, 2008. Ahmed’s counsel did not petition for review. 

        Five months later, with a different lawyer, Ahmed moved to reopen his case. He had
missed the 90‐day deadline, but he invoked the exception for changed country conditions.
See 8 C.F.R. § 1003.2(c)(2), (c)(3)(ii). The Board found not only that he failed to supplement
his motion with the appropriate documentation, see 8 C.F.R. § 1003.2(c)(1), but also that he
failed to demonstrate changed country conditions. The Board noted that two letters he
submitted from his friends in Pakistan were too vague, and a letter from his brother was the
same letter he had submitted in the underlying proceeding. Ahmed petitioned for review. 

        Ahmed suggests that a timely petition from any Board order gives the court
jurisdiction to review all of the proceedings up to that point, but his argument lacks merit. If
Ahmed wished to seek judicial review of the Board’s original removal order, his petition
was due within 30 days. See 8 U.S.C. § 1252(b)(1). But he did not file this petition until ten
months later. Because the time period to obtain judicial review of the removal order is
jurisdictional, no excuse is available. See Stone v. I.N.S., 514 U.S. 386, 405 (1995); Ajose v.
Gonzales, 408 F.3d 393, 394‐95 (7th Cir. 2005). Even a timely motion to reconsider does not
toll the time to seek review of the removal order, Stone, 514 U.S. at 405; Asere v. Gonzales, 439
F.3d 378, 380 (7th Cir. 2006), much less an untimely motion to reopen.
 
        Although the court does have jurisdiction to review the denial of his motion to
reopen, see Kucana v. Holder, 130 S. Ct. 827, 840 (2010), Ahmed mounts no meaningful
challenge to that order. He acknowledges it in the jurisdictional statement of his brief, but
adds nothing further. Instead, he devotes his briefs to arguing the merits of the underlying
removal order, challenging the Board’s determinations that he was not credible and that he
did not show past or future persecution. He has attempted to justify that strategy by
maintaining that Board, by discussing the removal order, thereby invited full review on the
merits. But the Board did no such thing; it simply recounted the history of the case as a
No. 09‐3513                                                                          Page 3


prelude to its decision not to reopen the petition. Because Ahmed has not offered even a
hint as to why he thinks the Board erred in denying his motion to reopen, we agree with the
government that he has waived the argument. See Asere, 439 F.3d at 380‐81; Brucaj v.
Ashcroft, 381 F.3d 602, 611 n.7 (7th Cir. 2004). 

      Given that Ahmed has not challenged the only decision this court has jurisdiction to
review, we DENY the petition for review.